Citation Nr: 1242951	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-07 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral foot disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision dated in April 2007 issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia.

In October 2012, the Veteran testified at a hearing before the undersigned.  

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

1.  Giving the benefit of the doubt to the Veteran, it is as likely as not that a bilateral foot disability had its onset during the Veteran's military service.


CONCLUSION OF LAW

A bilateral foot disability was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  However, as the Board is granting the claim for service connection for a bilateral foot disability, there are no further VCAA duties in this case.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001).

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or was aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. 
§ 3.303(b).

The regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.   Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.


Evidence and Analysis

In this case, the Veteran asserts that he had foot problems and fallen arches since active duty service.  The Veteran's service treatment were destroyed by fire and are unavailable.  In 1977 the medical records show the Veteran had flat feet.  During the current appeal period and in conjunction with other claims that the Veteran previously filed, he consistently asserted that his arches fell in service and that he was provided with special orthopedic shoes in service.  In a 1980 hearing, the Veteran testified that he was injured by a tank hatch and his arches had fallen.  At a hearing in 1995 the Veteran again asserted his arches fell in service and he was given inserts for his shoes in service.  At a hearing in May 2000 the Veteran again alleged that his arches fell in service and he was given special shoes at that time.  At his October 2012 hearing he continued to maintain that his arches fell in service and he was given orthopedic inserts for his shoes.  The Veteran is competent to report observable symptoms, such as fallen arches.  See Falzone Vet. App. at 405 (indicating that flat feet was an observable condition about which a lay person could identify).  The Veteran was afforded a VA examination in April 2012 and the diagnoses were bilateral pes planus with posterior tibialis tenosynovitis, bilateral hallux valgus deformity, and bilateral degenerative arthritis of both feet.  The examiner was unable to offer an opinion concerning the etiology of the Veteran's bilateral foot disability and stated that although he had progressive pes planus foot construct with excessive pronation associated with posterior tibialis dysfunction and laxity, there was no way to identify the cause given the lack of service treatment record documenting a foot injury.  

The Board finds the Veteran's assertion of continuous symptomatology of a bilateral foot disability manifested by fallen arches since service to be credible given the consistency of his contentions for 35 years.  Furthermore, his assertions are uncontroverted by the other evidence of record.  

For these reasons, the Board finds that the weight of the evidence supports the conclusion that the onset of the Veteran's bilateral foot disability was incurred during active duty service and that service connection must be granted.  


ORDER

Service connection for a bilateral foot disability is granted.


REMAND

In a brief in October 2012, the Veteran's representative stated that the Veteran has an altered gait and consideration of service connection for a back disability secondary to a bilateral foot disability is warranted.  On VA examination in April 2012, the examiner found that the Veteran had excessive pronation in gait.  

Further, while the Veteran's service treatment are unavailable, the Veteran's private doctor in a letter dated in October 1981 stated that after the Veteran was separated from service in 1958, that same year he treated him for lumbar sacral instability and lumbar radiculitis.  

On VA examination in April 2012, the examiner concluded that the Veteran's back disability was less likely than not related to service based on the rationale that the Veteran's verbal account of an in-service injury suggested more of a hip injury than a lower back injury and the Veteran did not have symptoms of bilateral radiculopathy until 1977.  Regrettably, this examiner did not consider the Veteran's treatment for a low back disability immediately following his separation from service in 1958.  Therefore under the duty to assist, another VA examination is necessary to determine the nature and etiology of the Veteran's low back disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of the current back disability.  The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  

The examiner is asked to address the following questions: 

a.) Is it at least as likely as not (50 percent probability or more) that the Veteran has a back disability which had its onset during service, or was caused by (or related to) any incident in service, to include the Veteran's account of being hit by a tank door.  The examiner is asked to comment on the significance of the Veteran's treatment for lumbar sacral instability and lumbar radiculitis in 1958, right after he was separated from service, as well as the Veteran's complaints of back problems in 1977 after he jumped from a second story window to avoid a fire.  

b.) The examiner should comment on whether the Veteran has a back disability which is proximately due to or aggravated by his service-connected bilateral foot disability.  The examiner should comment on the significance of excessive pronation in gait noted on VA examination in April 2012.  The examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.  

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

2. If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).




____________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


